Cobb, P. J.
In 1875 the General Assembly passed a special act fixing the compensation of the treasurer of Houston county at $400 per annum (Acts of 1875, p. 286). At the date of that act the constitution of 1868 was of force, and there was no inhibition in that instrument against the passage of special laws where the subject had been theretofore dealt with by a general law. Thorpe v. Butt, 106 Ga. 52. The act was therefore valid at the date of its passage. The contention is that the act was repealed by the constitution of 1877. While special legislation of the character of the act of 1875 is no longer permissible since the constitution of 1877 went into effect, still a previous valid special law was not repealed by the adoption of that constitution. Massey v. Bowles, 99 Ga. 216.

Judgment affirmed.


Fish, G. J., absent. The other Justices ' concur.